Cullen, J.:
The “ Supreme Council of Boyal Templars of Temperance ” was organized by a special statute (Chap. 586, Laws of 1880), which gave insurance moneys or benefits effected in it no exemption from the claims of the creditors of the person to whom such benefits were payable. The defendant cannot claim exemption under the general statute of 1883 (Chap. 175), which provided that the money or other benefit to be paid by the corporation shall be exempt from *392execution and not liable to be seized to pay any debt or liability of a member (§ 19), for the defendant was not a member of the corporation (Bolt v. JPeyhoe, 30 Hun, 619); nor under chapter 116 of the Laws of 1884, for that statute extended the exemption granted by the earlier act only “ to that part of such beneficiary fund paid to the widow of a deceased member of such corporation,” and not to moneys paid to other beneficiaries. These two statutes have been repealed by the Insurance Law. We have referred to them, however, lest any claim may be made by the defendant that the insurance of the deceased was effected while these acts were in force, and that his tenure of the property attached must be determined by the provisions of those acts. The right of the respondent must stand, therefore, if at all, on the provisions of section 238 of the Insurance Law (Chap. 690, Laws of 1892), that “All money or other benefit, charity, relief or aid to be paid, provided or rendered by any such society, order or association, whether voluntary or incorporated under this article or any other law, shall be exempt from execution, and. shall not be liable to be seized,- taken or appropriated by any legal or equitable process, to pay any debt or liability of a member, beneficiary, or beneficiaries of a member.” The first question presented is the proper construction of this provision. Does “ money or other benefit * * * to be paid, provided or rendered by any such society,” include the case of 'money after it has been actually paid over and received by the beneficiary, or is the' expression confined to cases where the insurance or benefit contracts are outstanding and have not as yet matured or the sums due thereon been paid ? The next question is whether such money after its payment to the beneficiary is exempt from execution, not only while it remains as money, but also when invested in securities or in real or personal property. If the mortgage of the defendant is in this case exempt from attachment, it would seem that not only is it equally exempt from taxation, and if the money should be applied to the purchase of real estate such real estate would also be exempt from taxation. (Yates County Nat. Bank v. Carpenter, 119 N. Y. 550 ; § 4, Tax Law, Laws of 1896, chap. 908; People ex rel. Jones v. Feitner, 157 N. Y. 363.) Nor does there seem to be any limit to the amount of the exemption that would thus be obtained. The deceased on whose life the insurance was effected might be a member of many societies, and *393the same person be the beneficiary in each case. X or is there under the statute any requirement that the beneficiary shall be in any way dependent upon the deceased for support. The membership or insurance may be effected for the purpose of securing payment to a creditor of the member, and in such case it would seem to be beyond the power of the member to change the beneficiary. (Smith v. National Benefit Society, 123 N. Y. 85.) Thus, if the decision of the Special Term is to be upheld, a man might receive $5,000 from the insurance of his debtor in one of these societies, and as recipient of that sum would hold it ever afterward free from any liability for his own debts and free from any liability to taxation. Even a homestead is subject to taxation. A trust fund, the income of which is to be applied to the beneficiary during life, is not only subject to taxation, but the surplus income above the amount necessary for the support of the beneficiary is applicable to his debts, while the beneficiary himself has no power of disposition over it. In this State there is but a limited class of personal exemptions such as is claimed for the defendant in this action. The pension of the veteran, in whatever form of money or property it exists, so long as in the hands of himself or liis wife or widow, is exempt both from the claims of creditors and from taxation. The reason of this special privilege is plain. Pensions are granted only to the soldier whose disability has been occasioned by service to the country, and who has thus become incapacitated, either in whole or in part, from providing for himself and his family. It is but just that the creditor should have no claim on the property which proceeds solely from the bounty of the government, and that he who has supported the State by service in war should be relieved from further contributions to its maintenance while in a dependent condition. Certainly no public policy can justify building up what may be an extensive class of property, free from creditors and free from taxation — not because of any service the owner has rendered to the State; not because of his dependent condition, but solely because it is the proceeds of money received from fraternal societies. I am sure the Legislature never intended to accomplish such a result, and no such intent should be ascribed to it unless it has used language too plain to admit of misconstruction. I think *394full effect can be given to this provision by confining the exemption to the time when the insurance is still outstanding and before it has matured, while it is still, under the words of the statute, “ to be paid.” But after it has been paid to the beneficiary I think it assumes the same condition as other property liable for the owner’s debts and subject to taxation. This view does not necessarily conflict with the decision in Matter of Lynch (83 Hun, 462; affd. on opinion below, 150 N. Y. 560). There the insurance after payment to the widow was held exempt from the claims of creditors. The case arose under the statute of 1884, which extended the exemption “ to that part of such beneficiary fund paid to the widow.” The statute in one case exempts the fund when “ paid; ” in the other case only as long as it is “ to be paid.” The difference between the language employed in the two statutes is marked, and we think indicates a difference of intent.
But if it were assumed that the money received by the defendant was exempt from attachment so long as it remained in the condition of money or as deposit in the bank, we think that when it was invested on mortgage the defendant lost the exemption. Immunity from seizure by creditors and immunity from taxation are, as a rule under our tax laws, co-extensive. We have held at this term (People ex rel. Kenny v. Reilly, 41 App. Div. 378) that real estate purchased by bounty moneys, or pay of soldiers when invested in real estate, are not exempted from taxation. The rule is the same whether the fund is invested in personal property or in real estate. It necessarily follows that the mortgage held by the defendant was liable to taxation, and equally liable to attachment.
The order appealed from should be reversed, with ten dollars costs and disbursements, and motion denied.
All concurred, except Goodrich, B. J., who read for affirmance, with whom Woodward, J., concurred.